ORDER
In this case, in which petitioner-appellant has attempted to perfect an appeal from an order of the district court denying his application for a writ of habe-as corpus, has come on for consideration pursuant to Rule 3(e), Rules of the Sixth Circuit. It appearing that no timely notice of appeal was filed directed to the final order of the district court, and that although advised of his right under Rule 4(a), Federal Rules of Appellate Procedure, no motion for permission to file a belated notice of appeal was filed within sixty days of the entry of said final order, it is concluded that this Court is without jurisdiction, and accordingly,
It is ordered that this appeal be and it hereby is dismissed.